                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                               CHARLESTON DIVISIO

VANESSA FREEMAN,

                           Plaintiff,

v.                                            CIVIL ACTION NO. 2:16-cv-05035

BOSTON SCIENTIFIC CORPORATION,

                           Defendant.


                     MEMORANDUM OPINION AND ORDER

      Pending is Defendant Boston Scientific Corporation’s Motion to Dismiss With

Prejudice, filed February 21, 2019. [ECF No. 18]. In the motion, defendant Boston

Scientific Corporation (“BSC”) moves the court for an order dismissing plaintiff’s case

with prejudice for failure to serve a timely Plaintiff Fact Sheet pursuant to deadlines

and requirements established by Pretrial Order Nos. 17 and 328 Plaintiff has not

responded to the motion.

      The court finds, pursuant to Rules 16 and 37 of the Federal Rules of Civil

Procedure and after weighing the factors identified in Wilson v. Volkswagen of Am.,

Inc., 561 F.2d 494, 503-06 (4th Cir. 1977), that BSC should be dismissed without

prejudice from this case for failure to serve a Plaintiff Fact Sheet in compliance with

the court’s applicable pretrial orders.

      Therefore, the court ORDERS that the motion to dismiss (ECF No. 18) is

GRANTED in part to the extent BSC seeks dismissal and DENIED insofar as BSC
seeks dismissal with prejudice. The court ORDERS that BSC is dismissed without

prejudice, and this case is closed and stricken from the court’s docket.

      The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.

                                        ENTER:       July 15, 2019




                                           2
